Order so far as it denies the motion to dismiss the complaint as to plaintiff Edith Gooden, an infant, by Louis Gooden, her guardian ad litem, affirmed, with $10 costs and disbursements; order so far as it denies the motion to dismiss the complaint as to plaintiff, Louis Gooden, reversed on the law, and motion granted as to said plaintiff, Louis Gooden, without costs. All concur. (The order denies defendant’s motion to dismiss the complaint.) Present — Taylor, P. J., MeCurn, Love, Vaughan and Kimball, JJ.